Citation Nr: 1537783	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, currently rated as 10 percent for right knee lateral meniscus tear with degenerative joint disease and as 10 percent for right knee laxity.  

2.  Entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent for left knee lateral meniscus tear with debridement and degenerative joint disease and as 10 percent for left knee laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

For historical purposes, the Veteran was originally granted service connection for a right knee disability in an August 1998 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5257-5010 for a cystectomy and partial lateral meniscectomy, effective as of February 22, 1998.  The Veteran did not appeal this decision.  

In a May 2002 rating decision, the Veteran's right knee disability was increased to 20 percent disabling under Diagnostic Code 5010-5257, effective as of March 20, 2000.  Service connection was also established for left knee lateral meniscal debridement status post-tear, with degenerative arthritis, as secondary to the service-connected right knee disability.  A 10 percent evaluation was assigned under Diagnostic Code 5010-5257, effective as of March 20, 2000.  Again, the Veteran did not appeal this decision.  

In November 2005, VA received a claim from the Veteran seeking entitlement to an increased evaluation for his service-connected bilateral knee conditions.  The Veteran's claim was subsequently denied in a September 2006 rating decision.  A timely notice of disagreement was received from the Veteran in November 2006.  However, the assigned evaluations were continued in an August 2007 statement of the case.  The Veteran appealed the assigned ratings to the Board in September 2007.  
In an April 2009 rating decision, the Veteran was granted a temporary 100 percent evaluation for his lateral meniscus tear of the right knee with degenerative joint disease from June 12, 2007, through August 1, 2007.  The 20 percent evaluation was continued from August 1, 2007, to April 1, 2009.  As of April 1, 2009, the Veteran's disability was evaluated separately as a lateral meniscus tear of the right knee with degenerative joint disease (rated as 10 percent disabling under Diagnostic Code 5257) and as right knee laxity status post lateral meniscus tear (rated as 10 percent disabling under Diagnostic Code 5010-5260).  The Veteran was also assigned separated evaluations for his service-connected left knee disability.  Specifically, he was evaluated for left knee laxity status post-lateral meniscus tear with debridement (rated as 10 percent disabling under Diagnostic Code 5257) and left knee lateral meniscus tear debridement with degenerative joint disease (rated as 10 percent disabling under Diagnostic Code 5010-5260).  

In March 2011 and July 2013, the Board remanded the claims currently on appeal for further evidentiary development.  

In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California.  A written transcript of this hearing was prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).


FINDINGS OF FACT

1.  The Veteran filed a claim for increased ratings for left and right knee disabilities on November 28, 2005.

2.  August 2005 MRI studies confirm that the Veteran had a tear of the right lateral meniscus.  This was surgically repaired on June 12, 2007.  Prior to surgery, the Veteran's tear more nearly approximated semilunar, dislocated with frequent episodes of "locking" pain, and effusion into the joint.  After surgery and the temporary total rating assigned (August 1, 2007), the residuals of the meniscus tear more nearly approximated semilunar cartilage, removal of, symptomatic.
3.  The Veteran's right knee disabilities are manifested by painful motion with limited flexion, a finding of valgus laxity, and intermittent effusion; they are not manifested by lateral instability or recurrent subluxation of moderate severity, flexion limited to 30 degrees or less, limited extension, impairment of the tibia and fibula or genu recurvatum.  

3.  In 2000, the Veteran had a left lateral meniscus tear surgery and in 2002, he had arthroscopy with debridement of loose osteochondral bodies.  The residuals from the meniscus tear repair more nearly approximate semilunar cartilage, removal of, symptomatic.  

4.  The Veteran's left knee disabilities are manifested by painful motion with limited flexion, laxity; they are not manifested by lateral instability or recurrent subluxation of moderate severity, flexion limited to 30 degrees or less, limited extension, impairment of the tibia and fibula or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent rating for right knee lateral meniscus tear under diagnostic Code 5258 is met from November 28, 2005 to June 12, 2007 and following the expiration of the temporary total rating (i.e. August 1, 2007) for the right knee, the criteria for a 10 percent rating is met under diagnostic code 5259.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258, 5259.

2.  The criteria for an increased evaluation for right knee disabilities, currently rated as 10 percent for degenerative joint disease and as 10 percent for right knee laxity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).

3.  The criteria for a separate 10 percent rating for left knee lateral meniscus tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259.

4.  The criteria for an increased evaluation for left knee disabilities, currently rated as 10 percent for degenerative joint disease and as 10 percent for left knee laxity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, letters sent to the Veteran in June 2006 and July 2008 provided the Veteran with the required information and the June 2006 letter was sent prior to the initial adjudication of the Veteran's claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2006, April 2011 and October 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its July 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a new examination and obtained more recent VA treatment records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran contends that he is entitled to increased evaluations for his service-connected left and right knee disabilities.  Regarding the Veteran's right knee disability, the record reflects that this was rated as 20 percent disabling under Diagnostic Code 5010-5257 prior to April 1, 2009.  As of April 1, 2009, the right knee disability has been rated separately, with a 10 percent evaluation assigned for right knee laxity status post-lateral meniscus tear with degenerative joint disease under Diagnostic Code 5257 and as 10 percent disabling for limited motion under Diagnostic Code 5010-5260.  

As for the left knee, the record reflects that this was rated as 10 percent disabling under Diagnostic Code 5010-5257 prior to April 1, 2009.  As of April 1, 2009, separate 10 percent evaluations were assigned for left knee laxity status post-lateral meniscus tear with debridement under Diagnostic Code 5257 and as 10 percent disabling for left knee lateral meniscus tear debridement with degenerative joint disease under Diagnostic Code 5010-5260.  

The Veteran underwent a magnetic resonance image (MRI) of the right knee in August 2005.  The Veteran was found to have a deformity/tear of the anterior horn of the lateral meniscus.  There was also minimal blunting of the posterior horn of the lateral meniscus suggestive of a radial tear.  There was also minimal suprapatellar joint effusion and low signal area in the Hoffa's fat pad consistent with a prior arthroscopic surgery.  

In September 2005, the Veteran was seen with complaints of chronic bilateral knee pain.  It was noted that the Veteran had bilateral meniscal tears and that he was status post debridement.  He suffered from occasional swelling and locking with stiffness in the right knee.  

The Veteran was afforded a VA examination of the knees in July 2006.  It was noted that the Veteran was suffering from a torn meniscus of the left knee.  The Veteran suffered from stiffness after walking for a long time.  He also reported that it felt like it would give way (although it had not).  This condition also resulted in pain that occurred constantly.  The Veteran described his pain as a 10 on a scale of 1 to 10.  The Veteran reported that the condition did not cause incapacitation.  His functional impairment was noted as being slower at work.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Range of motion testing revealed flexion to 122 degrees (with pain at this degree of motion) and extension to 0 degrees.  The left knee was noted to have additional functional loss due to pain and lack of endurance.  It was not additionally limited by fatigue, weakness or incoordination.  Anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligaments stability testing and medial and lateral meniscus testing were within normal limits.  

The Veteran was also noted to be suffering from a torn meniscus of the right knee.  This condition resulted in weakness and at times, the Veteran needed to pull himself up from a crouching position.  The knee also felt stiff during prolonged walking and it would feel swollen after a day of work.  The Veteran also reported a lack of endurance, lack of strength, locking when twisted sidewise, and feelings of dislocation.  The Veteran reported constant sharp pain that he rated as a 10 on a scale of 1 to 10.  The Veteran denied that this condition caused incapacitation and his functional impairment was described as a slower ability to work.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat abnormal movement or guarding of movement.  Range of motion testing revealed flexion to 115 degrees (with pain beginning at 140 degrees) and extension to 0 degrees.  The right knee was noted to have additional functional loss due to pain following repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligaments stability testing and medial and lateral meniscus testing were within normal limits.  

Imaging revealed early osteoarthritis in the knees, bilaterally.  No fractures were seen and bony alignment was normal.  There were very small spurs from the tibial articular margins and the tibial spine.  There was also minimal spurring noted from the dorsal margins of the patella.  Joint spaces were maintained and soft tissues were unremarkable.  

The Veteran was seen in February 2007 with complaints of right knee pain.  The Veteran also reported that the right knee would intermittently swell, click, pop and lock on him.  An October 2006 X-ray study revealed mild medial and lateral joint line narrowing and a high riding patella with no fractures or dislocations.  An October 2006 MRI revealed a longitudinal horizontal tear involving the anterior horn, body and posterior horn of the lateral meniscus and a small meniscal fist was seen inferior to the anterior horn body junction of the lateral meniscus.  There was also associated lateral compartment hyaline cartilage thinning and sequelae of prior arthroscopic knee surgery.  The Veteran was diagnosed with symptoms of pain and locked knee secondary to lateral meniscal tear of the right knee.  A June 2007 VA treatment note also reflects positive valgus laxity in the right knee.

On June 12, 2007, the Veteran underwent right knee arthroscopy and lateral meniscal debridement of the right knee.  The diagnosis was right knee pain and lateral meniscal tear.

The Veteran was also treated in August 2008 with complaints of bilateral knee pain.  The left knee pain was noted to be greater than the right knee pain.  The Veteran was noted to have limited range of motion of the left knee and that the left knee often locked and clicked, causing him to fall 2 to 3 times per week.  A MRI of the left knee revealed hyperintense T2 signal within the inferior patella and to a lesser degree, within the lateral femoral condyle that may reflect remote patellar dislocation.  The abnormality within the lateral femoral condyle was noted to maybe represent the location in which impaction might have occurred.  It was also noted that low signal within the patellar cartilage with associated subchondral irregularity was suspicious for prior microfracture surgery.  Finally, abnormal signal within the distal anterior cruciate ligament fibers with associated increased T2 signal within the intercondylar notch of the proximal tibia was compatible with degeneration and scarring from a prior injury. 

The Veteran was again seen for his right knee in January 2010.  He described his current level of pain as 6 out of 10.  He also reported that his right knee popped, clicked and locked up.  The examining physician concluded that it was likely that the Veteran's knees were worsened by his work lifting heavy machinery.  He was now unemployed.  

The Veteran was afforded an additional VA examination of the knees in April 2011.  The Veteran reported fairly constant bilateral knee pain that was somewhat worse in the right knee.  The Veteran rated his right knee pain as 9 out of 10, but noted it had been reduced to 6 out of 10 following a cortisone injection the previous week.  The Veteran noted daily episodes of swelling.  He took Motrin on a daily basis and would occasionally take Vicodin for severe flare-ups.  He also described locking and buckling episodes daily in the right knee.  He wore knee braces, and while he had significant pain while walking, there were no ambulatory restrictions.  The Veteran also reported that his knees clicked and popped constantly.  He also described episodic lateral left knee pain with occasional locking.  He denied any buckling episodes but noted it was possible he had some mild swelling.  He also wore a brace on the left knee as needed.  

Physical examination revealed the Veteran to have a normal gait with some valgus deformity of the right knee with some prominent swelling noted.  He had pain that limited his squatting to 60 degrees.  Right knee range of motion was 100 degrees of flexion and left knee motion was 110 degrees of flexion.  The examiner noted that there was pain with active and passive motion and a positive patellar compression test with crepitus in the right knee.  The knee pain was constant and gradually increased with increased flexion of the right knee.  There was full extension to 0 degrees in both knees with no instability or subluxation.  There was no strength or coordination deficit.  

MRI studies of the right knee revealed an anterior horn lateral meniscus tear with 5 mm full-thickness cartilage loss over the medial trochlea.  There was low grade cartilage loss over the medial patellar facet with cartilage loss and fissuring of the medial femoral condyle and fissuring of the lateral femorotibial compartment.  An MRI of the left knee from September revealed complex anterior horn lateral meniscus tear and a simple posterior horn lateral meniscus tear.  The Veteran was diagnosed with degenerative arthritis and chondromalacia of the articular surfaces of the right knee.  There was a complex and simple lateral meniscus tear of the left knee.  He had had arthroscopic procedures on both knees with scarring.  The Veteran was very limited in weightbearing activities due to pain and propensity of the right knee in particular to buckle.  He had a functional loss and reduced sports capacity and endurance due to pain and unpredictability of knee buckling.  Shopping as well as house and yard chores were therefore limited and sports and recreation were severely impaired.  He was not able to climb ladders and had extreme difficulty with stairs, mandating use of elevators.  There was no additional impairment due to flares.
The Veteran was most recently afforded a VA examination for his service-connected knee disabilities in October 2013.  It was noted that the Veteran was examined in person.  The examiner noted that the Veteran had been diagnosed with early osteoarthritis of both knees and a meniscus tear of both knees.  It was noted that the Veteran's knees intermittently clicked and catched bilaterally, and he had infrequent locking of the right knee (last occurred approximately 4 months earlier).  There was no sign of swelling, but pain increased with walking, exercising, and stair climbing or hiking.  The right knee pain was greater than the left knee pain.  The Veteran wore an unloader brace for the right knee.  The Veteran was currently in school and was able to do all of his school duties and activities of daily living.  The Veteran also endorsed flare-ups with hiking or prolonged walking.  

Physical examination revealed right knee flexion to 135 degrees with no objective evidence of painful motion.  Right knee extension was full to 0 degrees with no objective evidence of painful motion.  Left knee flexion was also to 135 degrees with no objective evidence of painful motion and extension was full to 0 degrees with no objective evidence of painful motion.  The examiner noted that because of the large size of the Veteran's body habitus, 135 degrees was considered to be full motion for him.  The Veteran was able to perform repetitive motion with no additional limitation of motion of the knee or lower leg.  There was tenderness or pain to palpation for joint line or soft tissues in the right knee, but muscle strength testing and joint stability testing were normal for both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was also no evidence of impairment of the tibia or fibula.  There was, however, a history of a right meniscal tear and bilateral meniscectomies.  This resulted in a positive McMurray's mjl of the right knee.  The examiner also reviewed prior imaging studies and found no evidence of patellar subluxation.  Degenerative or traumatic arthritis was noted, bilaterally.  A complex meniscal tear of the anterior horn of the left lateral meniscus and low grade cartilage loss at the junction of the medial facet and odd facet of the right patella were noted.  

The examiner concluded that the Veteran's knee conditions did not impact his ability to work.  The examiner explained that there was no recurrent instability or subluxation.  There was evidence of removed semilunar cartilage.  This did not result in frequent episodes of locking of either knee.  Also, his current symptoms of pain and effusion were due to early osteoarthritis.  Considering the Veteran's current symptoms on history and examination, there was no compelling evidence for functional loss due to pain or flare-ups of the knees and no additional functional loss of motion was anticipated given his mild osteoarthritis findings at the current time.  In an October 2013 addendum, VA was notified that the Veteran's electronic claims file was reviewed.  

Analysis

Diagnostic Code 5257

As previously discussed, the Veteran has been assigned evaluations under Diagnostic Code 5257.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).  

With that having been said, the Board finds that an evaluation in excess of 10 percent for the right knee under Diagnostic Code 5257 is not warranted.  In July 2006, the Veteran reported feelings of dislocation.  However, ligament stability testing was deemed to be within normal limits and examination revealed no signs of abnormal movement.  A June 2007 treatment note did reflect findings of laxity, however.  The Veteran also reported that his knee would buckle on him upon examination in April 2011.  However, objective evidence revealed the knee to be stable with no instability or subluxation.  Stability testing was also normal upon examination in October 2013 and there was no evidence or history of recurrent patellar subluxation or dislocation.  An October 2013 VA examiner concluded that there was no recurrent instability or subluxation.  None of this evidence suggests that the Veteran suffers from "moderate" recurrent subluxation or lateral instability of the right knee.  Despite the previous finding of laxity in 2007, and the Veteran's subjective complaints, the objective evidence of record fails to reflect moderate instability and subluxation.  An evaluation in excess of 10 percent is not warranted.  

Likewise, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent for the left knee under Diagnostic Code 5257 is not warranted.  According to a July 2006 VA examination report, while the Veteran felt that his left knee would give way, it had in fact not done so.  Stability testing was also within normal limits.  Objective examination in April 2011 revealed the left knee to have no instability or subluxation.  An October 2013 VA examiner concluded that there was no recurrent instability or subluxation.  As already noted, a higher evaluation of 20 percent requires evidence of "moderate" recurrent subluxation.  In the present case, there is no probative evidence of moderate recurrent subluxation or lateral instability, and as such, the symptomatology associated with the left knee is most appropriately characterized as "mild."  An evaluation in excess of 10 percent is not warranted.  

Diagnostic Codes 5258, 5259

As noted above, on June 12, 2007, the Veteran underwent a right diagnostic arthroscopy and lateral meniscal debridement to repair a lateral meniscal tear.  The RO assigned a temporary total rating based on convalescence from June 12, 2007 to July 31, 2007 and effective August 1, 2007, assigned a 20 percent rating based on limitation of motion and instability.

The Veteran's representative has argued that a separate evaluation is warranted for the Veteran's right and left meniscal injuries under Diagnostic Code 5258.  Under Diagnostic Code 5258, a 20 percent evaluation is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  
Regarding the right knee, the Board finds that the evidence is at least in equipoise in showing that a separate evaluation of 20 percent is warranted under Diagnostic Code 5258 prior to August 1, 2007 and a separate rating of 10 percent from August 1, 2007 under Diagnostic Code 5259 is warranted.  An August 2005 MRI confirmed the presence of a deformity/tear of the lateral meniscus.  Minimal suprapatellar joint effusion was also noted.  A September 2005 note reflects occasional episodes of swelling, locking and stiffness.  It was noted in July 2006 that this resulted in weakness and it would feel stiff after a day of work.  He also reported a sensation of locking.  The Veteran again reported symptoms such as intermittent swelling, clicking, popping and locking of the right knee in February 2007.  Following an October 2006 MRI, he was diagnosed with symptoms of pain and locking secondary to his meniscal tear.  The Veteran also reported constant pain and daily episodes of locking upon examination in April 2011.  Physical examination revealed prominent swelling.  Upon examination in October 2013, it was determined that the Veteran's removed semilunar cartilage did not result in frequent episodes of locking in either knee and that he did not have swelling.  The Veteran reported intermittent locking, last occurring approximately 4 months earlier.  

Prior to August 1, 2007, the evidence more nearly approximated semilunar cartilage dislocated with frequent episodes of locking, pain and effusion into the joint.  This was confirmed by the Veteran's lay statements, diagnostic studies such as MRIs and objective findings.  As such a 20 percent rating under Diagnostic Code 5258 is warranted prior to August 1, 2007.  From August 1, 2007, there was no longer evidence of a dislocated semilunar cartilage because that was corrected by the surgery.  What the evidence shows from August 1, 2007 is that the Veteran had semilunar cartilage removal of, which is symptomatic.  The medical evidence of record shows that the Veteran's complaints of locking and clicking were associated with the Veteran's semilunar cartilage damage.  The Board finds that the Veteran is competent to report episodes of locking and clicking even though such did not always manifest during VA examinations.  In light of the Veteran having symptoms associated with the removal of the semilunar cartilage, a separate 10 percent rating is warranted under Diagnostic Code 5259 from August 1, 2007.  

Likewise, the evidence is at least in equipoise that a separate rating of 10 percent under Diagnostic Code 5259 is warranted for the left knee.  A July 2006 VA examination report confirms that the Veteran suffered from a torn meniscus of the left knee.  The Veteran complained of constant pain.  An August 2008 treatment note reflects that the left knee often locked and clicked causing him to fall.  The Veteran also described episodic knee pain with occasional locking upon examination in April 2011.  Upon examination in October 2013, it was determined that the Veteran's removed semilunar cartilage did not result in frequent episodes of locking in either knee and that he did not have swelling.  

The medical evidence of record shows that the Veteran's complaints of locking and clicking are associated with the Veteran's service-connected semilunar cartilage disability.  The Board finds that the Veteran is competent to report episodes of locking and clicking even though such did not always manifest during VA examinations.  In light of the Veteran having symptoms associated with the removal of the semilunar cartilage, a separate 10 percent rating is warranted under Diagnostic Code 5259 for the entire appeal period.  

Diagnostic Codes 5010, 5260 and 5261

The record reflects that as of April 1, 2009, the Veteran has been assigned a separate 10 percent evaluation based on limitation of motion of the right and left knees under Diagnostic Code 5010-5260.  Diagnostic Code 5010, which applies to traumatic arthritis, instructs the rater to rate this disability under Diagnostic Code 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In July 2006, X-ray imaging confirmed early osteoarthritis in both knees.  The Veteran also exhibited limited motion with reports of pain.  As such, a separate 10 percent evaluation for each knee under Diagnostic Code 5003 was properly assigned.  The remaining question is whether a higher evaluation based on limitation of flexion or extension under either knee may be warranted.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

According to the July 2006 VA examination report, the Veteran had flexion of the right knee to 115 degrees with pain beginning at 140 degrees.  Extension was to 0 degrees.  Flexion of the left knee was to 122 degrees (with pain at 122 degrees) and extension to 0 degrees.  The right knee was noted to have additional functional loss due to pain following repetitive use.  Flexion of the right knee was to 100 degrees upon examination in April 2011 with full extension to 0 degrees.  Flexion of the left knee was to 110 degrees upon examination in April 2011 with full extension to 0 degrees.  Finally, in October 2013, flexion was found to be to 135 degrees and extension to 0 degrees with no objective evidence of painful motion in both knees.  As such, the Veteran has maintained a degree of flexion in both knees far in excess of the 30 degree limitation required for a higher evaluation of 20 percent for limitation of flexion.  Both knees have also maintained full extension throughout the course of the appeal.  As such, a higher evaluation based on limitation of motion is not warranted for either knee.  

In reaching the above conclusions, the Board has considered whether higher ratings based on limitation of motion due to functional loss may be applied.  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

While the record clearly reflects functional loss related to the Veteran's knees upon motion, the evidence fails to reflect that the Veteran suffers from such a degree of functional loss as to warrant a higher rating.  It was noted in July 2006 that the Veteran's knees had functional loss due to symptoms such as pain and lack of endurance.  However, the knees were not additionally limited by fatigue, weakness or incoordination.  Despite this, the Veteran still maintained flexion and extension in both knees far in excess of that warranting a compensable rating under 38 C.F.R. § 4.71a.  Likewise, while there was functional loss upon examination in April 2011, the Veteran was still capable of flexion in both knees to at least 100 degrees with no limitation of extension.  Finally, while functional loss has been noted in the past, the October 2013 VA examiner concluded that considering the Veteran's currently symptoms on history and examination, there was no compelling evidence for functional loss due to pain or flare-ups of the knees and no additional functional loss of motion was anticipated given his mild osteoarthritis findings at the current time.  

Other Diagnostic Codes

Finally, the Board has considered whether there are any other applicable diagnostic codes that may permit a separate evaluation in this case.  However, the record contains no evidence of ankylosis or genu recurvatum, and the October 2013 VA examiner specifically found no evidence of impairment of the tibia or fibula in either knee.  As such, there are no other applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

As a final matter, the Board notes that the Veteran's representative argued in a November 2014 statement that the Veteran's claim should be remanded because MRIs and X-rays were not taken as part of the October 2013 VA examination.  However, the Board finds that a remand for this purpose would be of no benefit to the Veteran.  The rating criteria relating to the knees do not provide for higher ratings based on radiographic information.  Radiographic evidence has already demonstrated that the Veteran suffers from arthritis of the knees and removed semilunar cartilage, bilaterally.  Additional radiographic evidence would not relate to any other applicable diagnostic code.  As such, a remand is not necessary.  

The Board recognizes that the Veteran believes he is entitled to increased evaluations for his service-connected right and left knee disabilities.  During his January 2010 hearing, he testified that he was always in pain.  However, the Veteran's complaints of pain are at least in part why he has been awarded the evaluations he already has.  

Finally, the Veteran asserted that he missed 1 to 2 days of work per month because his knees and back made it difficult to perform his job.  The assigned disability evaluations are meant to compensate for occupational impairment.  As such, the Veteran's assertions fail to reflect that he is entitled to increased evaluations for his service-connected knee disabilities.  

In sum, the Board finds pertaining to the right knee that a rating of 20 percent under Diagnostic Code 5258 prior to August 1, 2007 and a rating of 10 percent under Diagnostic Code 5259 from August 1, 2007 is warranted.  The Board further finds that higher ratings are not warranted for any limitation of motion or instability/subluxation of the right knee.  Additionally, the Board finds that as it pertains to the left knee that a separate rating of 10 percent is warranted under Diagnostic Code 5259 for the entire appeal period, but that higher ratings based on limitation of motion or instability/subluxation of the right knee is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 
The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected knee disabilities on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain, limited motion, locking, swelling and giving out.  His ratings contemplate symptoms such as painful motion, impaired gait and instability.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in the present case, the Veteran has not asserted that his knee disabilities render him unemployable.  While a January 10, 2010, VA treatment note states that the Veteran "is now unemployed," the Veteran reported that he was still working in his VA hearing that took place on January 12, 2010.  He has not alleged unemployability since this time and the October 2013 VA examiner concluded that the Veteran was not unemployable as a result of his knees.  Thus, the Board will not raise the issue of entitlement to TDIU benefits at this time.


ORDER

An increased evaluation for right knee disabilities, currently rated as 10 percent for degenerative joint disease and as 10 percent for right knee laxity is denied.  

A separate 20 percent rating for right knee lateral meniscus tear from November 28, 2005 to July 31, 2007 and a separate 10 percent rating from August 1, 2007 is granted.

An increased evaluation for left knee disabilities currently rated as 10 percent for left knee degenerative joint disease and as 10 percent for left knee laxity is denied. 

A separate 10 percent rating for left knee lateral meniscus tear from November 28, 2005 is granted



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


